Citation Nr: 1640963	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  05-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to shell fragment wound residuals, posttraumatic stress disorder (PTSD), diabetes mellitus, and prostate cancer. 


REPRESENTATION

Veteran represented by:	James Perciavalle, agent 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a May 2012 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to service connection for gastroesophageal reflux disease (GERD). In an additional May 2012 statement, the Veteran appears to have raised the issue of entitlement to an increased rating for his left shoulder disability. As such, these matters were referred to the Agency of Original Jurisdiction (AOJ) in an October 2012 remand. However, these issues have not yet been adjudicated by the AOJ, such that the Board does not have jurisdiction over them at this time. Accordingly, these matters are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected shell fragment wound residuals, PTSD, diabetes mellitus, and prostate cancer. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

First, this claim was most recently remanded by the Board in October 2012. In pertinent part, the RO was instructed to: (1) Provide the Veteran with a copy of his March 2004 VA Form 21-4142; (2) request that the Veteran identify all medical providers who have treated his erectile dysfunction; (3) obtain the requisite authorizations from the Veteran; and (4) subsequently obtain a copy of all medical records identified by the Veteran. 

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, it is unclear to what extent the RO has complied with the Board's October 2012 remand directives, such that the Board is unable to find that substantial compliance has been achieved.  

Specifically, in November 2012, the Veteran was sent a letter that included the names of those providers identified in his May 2004 VA Form 21-4142.  It is not clear whether an actual copy of the May 2004 VA Form 21-4142 was enclosed with the letter as specified in the Board remand.  The record does not include a response by the Veteran to the RO's request for a new VA Form 21-4142. 

The Veteran's March 2004 form indicated private treatment from physicians N. Gebrosky and S. Kowalyk. However, it does not appear that the RO has attempted to obtain these treatment records at any time, whether in May 2004 when the physicians were first identified, or in October 2012 upon the Board's instruction. 

As such, the Board finds that there has not been sufficient compliance with its October 2012 remand directives to properly satisfy VA's obligations per Stegall or VA's duty to assist. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Further, such a duty also obligates VA to assist veterans in substantiating claims for VA benefits. Id. This engages a duty for VA to consider every theory of entitlement as presented by the Veteran or the evidence of record. To that end, the Board notes that a January 2014 rating decision awarded the Veteran service connection for prostate cancer, based in part upon a November 2013 VA prostate cancer examination. At that time, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not attributable to the Veteran's prostate cancer or the treatment thereof. However, the VA examiner did not offer an opinion as to whether the Veteran's erectile dysfunction was aggravated by his now service-connected prostate cancer, and no such opinion is currently of record. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). The Board find that such an opinion is needed at this time, particularly in light of a July 2013 VA male reproductive system examiner's notation that the Veteran was currently undergoing treatment for prostate cancer, which would naturally affect sexual functioning. 

Such an opportunity will also allow a VA examiner to address the extensive concerns raised by the Veteran's representative in September 2016 regarding the adequacy of past VA medical opinions.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a copy of his March 2004 VA Form 21-4142.

2. Request that the Veteran complete a new VA Form 21-4142 identifying all treatment providers for his claimed erectile dysfunction disability, to include physicians N. Gebrosky and S. Kowalyk.

3. Obtain appropriate authorization from the Veteran and subsequently obtain all records relating to private medical treatment of his erectile dysfunction. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4. Thereafter, request an addendum opinion from a VA examiner assessing the nature and etiology of the Veteran's erectile dysfunction. The claims file must be made available to and reviewed by the examiner, to include the representative's September 2016 statement, and the examiner should clearly indicate that such file review has been undertaken. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise related to service?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected shell fragment wound residuals or the treatment thereof? 

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD or the treatment thereof?

d. Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus or the treatment thereof?

e. Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected prostate cancer or the treatment thereof?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

5. Readjudicate the claim on appeal. If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







